Citation Nr: 1022467	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E . Costas, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to May 1980 and 
from October 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the Veteran's 
assigned disability rating to 10 percent for sinusitis.

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis has been shown 
to approximate three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment and approximately 
six non-incapacitating episodes per year of sinusitis.

2.  The Veteran's service-connected sinusitis has not 
resulted in radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 6513 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2009).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in November 2006, prior to 
adjudication, which informed him of the requirements to 
establish entitlement to an increased evaluation.  An 
additional VCAA letter was sent to the Veteran in May 2008.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  In compliance with 
the duty to notify the Veteran of what information would 
substantiate his claim, the Veteran was informed in the 
November 2006 letter that an effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran was also advised that 
VA used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this respect, VA 
treatment records have been associated with the claims 
folder.  VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  A VA examination was conducted in December 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided has been obtained and that 
there is sufficient medical evidence on file on which to make 
a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, to include presenting 
testimony before the undersigned during a January 2010.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Analyses of the Claim

The Veteran contends that his service-connected sinusitis is 
more severe than currently evaluated.  His sinusitis is 
currently rated as 10 percent disabling.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the Veteran 
is entitled to a disability rating of 30 percent for his 
service-connected sinusitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under DC 6513, a 10 percent rating is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

A review of the treatment records and the VA examination 
report on file demonstrates evidence of incapacitating 
episodes and sufficient non-incapacitating episodes, such as 
to warrant the next available schedular rating of 50 percent.  
VA treatment records reveal complaints of and treatment for 
chronic sinusitis, with nasal discharge and congestion, 
requiring treatment with antibiotics.  In May 2005, it was 
noted that the Veteran's recurrent sinusitis required 
quarterly visits to his VA treatment provider.  In 
March 2008, surgery was recommended to treat the Veteran's 
sinusitis; however, to this date, there is no indication that 
the Veteran has scheduled or undergone such surgery. 

Upon VA examination dated in December 2006, the Veteran 
reported experiencing continuous sinus infection and 
difficulty breathing through the left side of his nose.  The 
examiner noted that the Veteran had also been diagnosed as 
having nasal allergies.  The Veteran indicated that he had 
been treated on several occasions with antibiotics.  He 
denied a seasonal component to his sinusitis; rather, he 
experienced sinusitis all year round.  A CT scan of the 
sinuses demonstrated minimal mucosal thickening of the right 
paranasal sinuses more than the left.  There was also a mild 
deviated nasal septum on the right side.  Physical 
examination revealed no pus or polyps in the nose.  The 
Veteran was diagnosed as having a deviated septum, chronic 
rhinitis and minimal chronic sinusitis.  

In January 2010, the Veteran testified that he was 
experiencing four to five episodes of sinusitis a year that 
required one or two courses of antibiotic treatment.  He also 
reported that he experienced approximately six non-
incapacitating episodes of sinusitis a year and during the 
winter months his chronic sinusitis would not abate.  The 
Veteran denied ever being prescribed bedrest by a treating 
physician and indicated that he had not scheduled surgical 
treatment for his sinusitis.

In summary, the record demonstrated that the Veteran clearly 
has been diagnosed as having chronic sinusitis.  The record 
contains objective evidence of sinusitis requiring prolonged 
antibiotic treatment, as well as subjective complaints of at 
least six non-incapacitating episodes of sinusitis a year.  
As such, an increased evaluation of 30 percent for sinusitis 
is warranted.

As the medical evidence on file does not show radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, an evaluation in excess of 30 percent is not 
warranted for service-connected sinusitis under Diagnostic 
Code 6513.

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
Veteran's service-connected sinusitis.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, there is no 
other diagnostic code under which the Veteran's sinusitis 
would warrant a rating in excess of 30 percent.  In this 
respect, 30 percent is the maximum schedular rating available 
under Diagnostic Code 6504 for scarring or loss of part of 
the nose.  See 38 C.F.R. § 4.71a, Diagnostic Code 6504 
(2009).

Extraschedular 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Veteran has not shown that his service-connected sinusitis 
disability alone has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  Additionally, his service-
connected sinusitis disability has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



In conclusion, a disability rating of 30 percent is warranted 
for sinusitis throughout the pendency of appeal.  The 
preponderance of the evidence, however, is against the claim 
of entitlement to a disability higher than 30 percent for 
sinusitis, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

A disability rating of 30 percent for sinusitis is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


